Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method for establishing network routes between software services in a network, classified in H04L45/122.
II. Claims 10-20, drawn to a method to generate routing information in a network, classified in H04L45/745.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods/processes for routing packets in a network. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function or effect given the divergent subject matter claimed in each invention.  For example, invention II (e.g., claim 10) does not require at least the transmitting of each of the three encapsulation messages to a .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the inventions have a separate classification, have acquired a separate status in the art and/or would require a different field of search.
During a telephone conversation with Lena Petrovic on 7/22/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The disclosure is objected to because of the following informalities: in paragraph no. 0028, the phrase “The Open Shortest Past First routing module 208” (line 1) should be changed to “The Open Shortest Path First routing module 208” in order to be consistent with the rest of the disclosure.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In claim 1, the following indefinite problems exist:
the limitation “the encapsulation establishing message is associated with a physical IP address” (emphasis added) is confusing since it is not clear to which node the “physical IP address” belongs to.  For example, is this the physical IP address of the “computing node” and if so, this relationship should be clearly recited;
the limitation “receiving, from the designated node, routing information” is indefinite since it is not clear how the “routing information” is interrelated to the step that follows, i.e., the “generating a routing table …” limitation.  In other words, it appears that there is a linkage between the “routing information” and the “generating a routing table” but the linkage is not claimed which leads to the indefinite problem;
the limitation “a router identifier” (line 45) is indefinite since it is not readily apparent what this identifier refers; in other words, it is not tied to a software service nor the node recited in the penultimate line; and
the limitation “the node” (penultimate line) lacks a clear antecedent basis since it is not clear if this “node” refers back to the “computing node” or the “designated node.”
Dependent claims 2-9 fall in view of claim 1.
In claim 7, the limitation “the routing table data” lacks an antecedent basis.
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 1, the prior art of record does not teach or suggest the limitation “the underlying service advertising message includes an IP address of a software service on the computing node and a first advertisement type, and the underlying service advertising message triggers the designated node to associate the IP address of the software service on the computing node with the router identifier assigned to the computing node based on the first advertisement type” within the recited “transmitting an encapsulation service advertising message to the designated node” limitation, the limitation “the underlying node advertising message triggers the designated node to associate the port IP address associated with the computing node with the router identifier assigned to the computing node based on the second advertisement type” within the recited “transmitting an encapsulation node advertising message to the designated node” limitation, and the limitation “wherein each route comprises an IP address for one of the software services, a router identifier, and a port IP address of the node in the network on which the software service is running” in which each route is included in a plurality of routes, as recited in claim 1.
Dependent claims 2-9 are allowable based on their respective dependence from claim 1.
Guichard et al. (“Guichard”) appears to be the closest prior art of record.  An application node advertises services using a routing protocol that it offers to other network nodes, and the routing protocol may be an Open Shortest Path First protocol.  Packets are sent encapsulated from a service node using one or more advertised services applied to a packet by an application node.  However, Guichard does not teach or suggest the above-identified claim limitations as set forth in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Fig. 1 and the abstract of Martinez et al., Figs. 1-2 and the abstract of Abraham et al., Figs. 1A-1C and the abstract of Guichard et al., Figs. 1-3 and the abstract of Hooda et al., US 2020/0177503, (“Hooda1”), Figs. 1-3 and the abstract of Hooda et al., US 2020/0177629, (“Hooda2”), and Figs. 1-3 and the abstract of Sundararajan et al. (“Sundararajan”).  Hooda2 also discloses an Infrastructure as a Service (IaaS) network and the Open Shortest Path First (OSPF) protocol, and Sundararajan also discloses an IaaS network.  Both the IaaS network and the OSPF protocol are disclosed in the specification of this instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414